Title: To Thomas Jefferson from John Rodgers, 30 July 1806
From: Rodgers, John
To: Jefferson, Thomas


                        
                            Sir
                            
                            Washington 30th July 1806
                        
                        Having heard Mr Smith, the Secretary of the Navy, say that you were desirous of Convincing yourself of the
                            properties of the Barbary broad tail sheep; I have in Consequence taken the liberty of sending to your Steward, at this
                            place, a Male and Female of the Tripoline Breed; which I beg you will do me the honor to accept— 
                  With the most profound
                            Consideration, I remain Your Excellency’s Obedient, Humble Servant
                        
                            Jno Rodgers
                            
                        
                    